DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of the issued patent Zhang, US 10,966,169 B2 (Zhang’169 hereinafter).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is covered by the subject matter of the issued patent 10,966,169.
The table below shows a side by side comparison of the instant application over the issued patent.
Instant Application
Issued patent US 10,966,169
1. A method for indicating a position of a synchronous signal block, applied to a network apparatus, comprising:
determining an actual transmission position of a synchronous signal block of at least one first type of cell; and
sending, by a signaling, the actual transmission position of the synchronous signal block of the at least one first type of cell to a terminal apparatus; 
wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus, and the first type of cell is a neighboring cell of the second type of cell, and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling.

2. The method according to claim 1, wherein, the sending, by the signaling, the actual transmission position of the synchronous signal block of the at least one first type of cell to the terminal apparatus, comprises:
generating a bitmap based on the actual transmission position of the synchronous signal block of the at least one first type of cell, and sending the bitmap to the terminal apparatus by the signaling.

4. The method according to claim 2, wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell.

5. The method according to claim 4, wherein the bitmap comprises a plurality of bits, each bit corresponds to a candidate position of the synchronous signal block, and a value of each bit is used to indicate whether the synchronous signal block 1s actually transmitted at the corresponding candidate position; and
wherein each bit has a value of 1 or 0, wherein a value of 1 indicates that the synchronous signal block is transmitted at its corresponding candidate position, and a value of 0 indicates no synchronous signal block is transmitted at the corresponding candidate position.

3. The method according to claim 2, further comprising:
sending, to the terminal apparatus, a synchronous relationship between the at least one first type of cell and a cell managed by the network apparatus;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus.

6. A method for indicating a position of a synchronous signal block, applied to a terminal apparatus, comprising:
receiving a signaling which indicates an actual transmission position of a synchronous signal block of at least one first type of cell from a network apparatus, wherein the terminal apparatus is located in a cell managed by the network apparatus, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located, and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling; and
measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell.

7. The method according to claim 6, wherein, the receiving the signaling which indicates the actual transmission position of the synchronous signal block of the at least one first type of cell from the network apparatus, comprises:
receiving a signaling from the network apparatus; and 
acquiring a bitmap from the signaling, and acquiring, by the bitmap, the actual transmission position of the synchronous signal block of the at least one first type of cell.

9. The method according to claim 7, wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell.

10. The method according to claim 9, wherein the bitmap comprises a plurality of bits, each bit corresponds to a candidate position of the synchronous signal block, and a value of each bit is used to indicate whether the synchronous signal block is actually transmitted at the corresponding candidate position; and
wherein each bit has a value of 1 or 0, wherein a value of 1 indicates that the synchronous signal block is transmitted at its corresponding candidate position, and a value of 0 indicates no synchronous signal block is transmitted at the corresponding candidate position.

8. The method according to claim 7, further comprising:
receiving a synchronous relationship between the at least one first type of cell sent by the network apparatus and a cell managed by the network apparatus;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus.


11. A network apparatus, comprising: a processor, a memory for storing a computer program executable on the processor, and a network interface,
wherein, when executing the computer program, the processor performs:
determining an actual transmission position of a synchronous signal block of at least one first type of cell; and
sending, via the network interface, the actual transmission position of the synchronous signal block of the at least one first type of cell to a terminal apparatus by a signaling; 
wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus, and the first type of cell is a neighboring cell of the second type of cell, and wherein the signaling is broadcast signaling or radio resource control (RRC)dedicated signaling.

12. The network apparatus according to claim 11, 
wherein, the processor is further configured to generate a bitmap based on the actual transmission position of the synchronous signal block of the at least one first type of cell, and send the bitmap to the terminal apparatus by the signaling via the network interface.






















13. The network apparatus according to claim 12, 
wherein, the processor is further configured to send, to the terminal apparatus, a synchronous relationship between the at least one first type of cell and the cell managed by the network apparatus via the network interface;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus.

14. The network apparatus according to claim 12, wherein, the processor is further configured to, when the at least one first type of cell is in a synchronous state with the cell managed by the network apparatus, generate the bitmap of the actual transmission position of the synchronous signal block comprising all the first type of cell based on the actual transmission position of the synchronous signal block of all the first type of cell; and send, by the signaling, the bitmap comprising the actual transmission position of the synchronous signal block of all the first type of cell to the terminal apparatus via the network interface.


15. The network apparatus according to claim 12, 
wherein, the processor is further configured to, when there is a synchronous deviation between the first type of cell and the cell managed by the network apparatus, send, to the terminal apparatus, the synchronous deviation between the at least one first type of cell and the cell managed by the network apparatus via the network interface; 
generate the bitmap corresponding to each of the first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell; and send, by the signaling, the bitmap corresponding to each of the first type of cell to the terminal apparatus via the network interface.

16. The network apparatus according to claim 12, wherein, the processor is further configured to, if there is a synchronous deviation between a first part of first type of cell in the at least one first type of cell and the cell managed by the network apparatus, and a second part of first type of cell in the first type of cell is in a synchronous state with the cell managed by the network apparatus; wherein, the first part of first type of cell is different from the second part of first type of cell, and the first part of first type of cell and the second part of first type of cell form all of the first type of cell;
then send, to the terminal apparatus, the synchronous deviation between the first part of first type of cell and the cell managed by the network apparatus via the network interface;
generate the bitmap corresponding to each of the first type of cell in the first part of first type of cell based on the actual transmission position of the synchronous signal block of the first part of first type of cell; and send, by the signaling, the bitmap corresponding to each of the first type of cell in the first type of cell to the terminal apparatus via the network interface;
and, generate, the bitmap comprising the actual transmission position of the synchronous signal block of the second part of first type of cell according to the actual transmission position of the synchronous signal block of the second part of first type of cell; and send, to the terminal apparatus, the bitmap comprising the actual transmission position of the synchronous signal block of the second part of the first type of cell by the signaling via the network interface.

17. The network apparatus according to claim 12, wherein, the processor is further configured to send, to the terminal apparatus, a synchronous deviation between each of the first type of cell in the at least one first type of cell and the cell managed by the network apparatus via the network interface; and generate the bitmap corresponding to each of the first type of cell based on the actual transmission position of the synchronous signal block of the first type of cell;
and send, by the signaling, the bitmap corresponding to each of the first type of cell to the terminal apparatus via the network interface.

18. A terminal apparatus, comprising: a processor, a memory for storing a computer program executable on the processor, and a network interface,
wherein, when executing the computer program, the processor performs:
receiving, via the network interface, a signaling which indicates an actual transmission position of a synchronous signal block of at least one first type of cell from a network apparatus,
wherein the terminal apparatus is located in a cell managed by the network apparatus, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located, and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling; and measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell.

19. The terminal apparatus according to claim 18, 
wherein, the processor is further configured to receive a signaling from the network apparatus via the network interface; and
acquire a bitmap from the signaling, and acquire, by the bitmap, the actual transmission position of the synchronous signal block of at least one first type of cell.





















20. The terminal apparatus according to claim 19, 
wherein, the processor is further configured to receive a synchronous relationship between the at least one first type of cell sent by the network apparatus and a cell managed by the network apparatus via the network interface;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus.

21. The terminal apparatus according to claim 20, wherein, the processor is further configured to, when there is the synchronous deviation between the first type of cell and the cell managed by the network apparatus, acquire, from the bitmap, the actual transmission position of the synchronous signal block of all the first type of cell.

22. The terminal apparatus according to claim 20, wherein, the processor is further configured to, when there is the synchronous deviation between the first type of cell and the cell managed by the network apparatus, acquire, the synchronous deviation between the at least one first type of cell and the cell managed by the network apparatus; and acquire, the bitmap corresponding to each of the first type of cell, and acquire the actual transmission position of the synchronous signal block of each of the first type of cell based on the bitmap.


23. The terminal apparatus according to claim 20, 
wherein, the processor is further configured to, if there is the synchronous deviation between a first part of first type of cell in the at least one first type of cell and the cell managed by the network apparatus, and a second part of first type of cell in the first type of cell is in the synchronous state with the cell managed by the network apparatus; wherein, the first part of first type of cell is different from the second part of first type of cell, and the first part of first type of cell and the second part of first type of cell form all of the first type of cell;
then acquire the actual transmission position of the synchronous signal block of the first part of first type of cell based on the bitmap of each first type of cell in the first part of first type of cell;
and, acquire, according to the bitmap of the second part the first type of cell, the actual transmission position of the synchronous signal block of the second part of first type of cell.

24. The terminal apparatus according to claim 20, 
wherein, the processor is further configured to acquire the synchronous deviation between each first type of cell in the at least one first type of cell and the cell managed by the network apparatus; and
acquire the bitmap corresponding to each of the first type of cell, and acquire the actual transmission position of the synchronous signal block of each of the first type of cell from the bitmap.
1. A method for indicating a position of a synchronous signal block, applied to a network apparatus, comprising:
determining an actual transmission position of a synchronous signal block of at least one first type of cell; and
sending, by a signaling, the actual transmission position of the synchronous signal block of the at least one first type of cell to a terminal apparatus; 
wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus, and the first type of cell is a neighboring cell of the second type of cell, and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling,


wherein, the sending, by the signaling, the actual transmission position of the synchronous signal block of the
at least one first type of cell to the terminal apparatus, comprises:
generating a bitmap based on the actual transmission position of the synchronous signal block of the at least
one first type of cell, and sending the bitmap to the terminal apparatus by the signaling,


wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell;


wherein the bitmap comprises a plurality of bits, each bit corresponds to a candidate position of the synchronous signal block, and a value of each bit is used to indicate whether the synchronous signal block is actually transmitted at the corresponding candidate position; and
wherein each bit has a value of 1 or 0, wherein a value of 1 indicates that the synchronous signal block is transmitted
at its corresponding candidate position, and a value of 0 indicates no synchronous signal block is transmitted at the corresponding candidate position.

2. The method according to claim 1, further comprising:
sending, to the terminal apparatus, a synchronous relationship between the at least one first type of cell and a cell managed by the network apparatus;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous
deviation between the first type of cell and the cell managed by the network apparatus.

3. A method for indicating a position of a synchronous signal block, applied to a terminal apparatus, comprising:
receiving a signaling which indicates an actual transmission position of a synchronous signal block of at least one first type of cell from a network apparatus, wherein the terminal apparatus is located in a cell managed by the network device, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located, and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling; and
measuring the synchronous signal block of the at least one first type of cell based on the actual transmission
position of the synchronous signal block of the at least one first type of cell,


wherein, the receiving the signaling which indicates the actual transmission position of the synchronous signal
block of the at least one first type of cell from the network apparatus, comprises: 
receiving a signaling from the network apparatus; and
acquiring a bitmap from the signaling, and acquiring, by the bitmap, the actual transmission position of the synchronous signal block of the at least one first type of cell,


wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell,

wherein the bitmap comprises a plurality of bits, each bit corresponds to a candidate position of the synchronous signal block, and a value of each bit is used to indicate whether the synchronous signal block is actually transmitted at the corresponding candidate position; and
wherein each bit has a value of 1 or 0, wherein a value of 1 indicates that the synchronous signal block is transmitted at its corresponding candidate position, and a value of 0 indicates no synchronous signal block is transmitted at the corresponding candidate position.

4. The method according to claim 3, further comprising:
receiving a synchronous relationship between the at least one first type of cell sent by the network apparatus and
a cell managed by the network apparatus;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus.


5. A network apparatus, comprising:
a processor, a memory for storing a computer program executable on the processor, and a network interface, wherein, when executing the computer program, the processor performs:
determining an actual transmission position of a synchronous signal block of at least one first type of cell; and
sending, via the network interface, the actual transmission position of the synchronous signal block of the at least
one first type of cell to a terminal apparatus by a signaling; 
wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus, and the first type of cell is a neighboring cell of the second type of cell, and wherein the signaling is broadcast signaling or radio resource
control (RRC) dedicated signaling, 



wherein, the processor is further configured to generate a bitmap based on the actual transmission position of the synchronous signal block of the at least one first type of cell, and send the bitmap to the terminal apparatus by
the signaling via the network interface,

wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell;
wherein the bitmap comprises a plurality of bits, each bit corresponds to a candidate position of the synchronous signal block, and a value of each bit is used to indicate whether the synchronous signal block is actually transmitted at the corresponding candidate position; and
wherein each bit has a value of 1 or 0, wherein a value of 1 indicates that the synchronous signal block is transmitted
at its corresponding candidate position, and a value of 0 indicates no synchronous signal block is transmitted at the corresponding candidate position.

6. The network apparatus according to claim 5, 
wherein, the processor is further configured to send, to the terminal apparatus, a synchronous relationship between the at least
one first type of cell and the cell managed by the network apparatus via the network interface;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous
deviation between the first type of cell and the cell managed by the network apparatus.

7. The network apparatus according to claim 5, wherein, the processor is further configured to, when the at least one first type of cell is in a synchronous state with the cell managed by the network apparatus, generate the bitmap of the actual transmission position of the synchronous signal block comprising all the first type of cell based on the actual transmission position of the synchronous signal block of all the first type of cell; and send, by the signaling, the bitmap
comprising the actual transmission position of the synchronous signal block of all the first type of cell to the terminal apparatus via the network interface.

8. The network apparatus according to claim 5, 
wherein, the processor is further configured to, when there is a
synchronous deviation between the first type of cell and the cell managed by the network apparatus, send, to the terminal apparatus, the synchronous deviation between the at least one first type of cell and the cell managed by the network apparatus via the network interface; 
generate the bitmap corresponding to each of the first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell; and 
send, by the signaling, the bitmap corresponding to each of the first type
of cell to the terminal apparatus via the network interface.

9. The network apparatus according to claim 5, wherein, the processor is further configured to, if there is a synchronous deviation between a first part of first type of cell in the at least one first type of cell and the cell managed by the network apparatus, and a second part of first type of cell in the first type of cell is in a synchronous state with the cell managed by the network apparatus; wherein, the first part of first type of cell is different from the second part of first type of cell, and the first part of first type of cell and the second part of first type of cell form all of the first type of cell;
then send, to the terminal apparatus, the synchronous deviation between the first part of first type of cell and the cell managed by the network apparatus via the network interface;
generate the bitmap corresponding to each of the first type of cell in the first part of first type of cell based on the
actual transmission position of the synchronous signal block of the first part of first type of cell; and send, by
the signaling, the bitmap corresponding to each of the first type of cell in the first type of cell to the terminal apparatus via the network interface;
and, generate, the bitmap comprising the actual transmission position of the synchronous signal block of the second part of first type of cell according to the actual transmission position of the synchronous signal block of the second part of first type of cell; and send, to the
terminal apparatus, the bitmap comprising the actual transmission position of the synchronous signal block of the second part of the first type of cell by the signaling via the network interface.

10. The network apparatus according to claim 5, wherein, the processor is further configured to send, to the terminal apparatus, a synchronous deviation between each of the first
type of cell in the at least one first type of cell and the cell managed by the network apparatus via the network inter-face; and generate the bitmap corresponding to each of the first type of cell based on the actual transmission position of the synchronous signal block of the first type of cell;
and send, by the signaling, the bitmap corresponding to each of the first type of cell to the terminal apparatus via the network interface.


11. A terminal apparatus, comprising:
processor, a memory for storing a computer program executable on the processor, and a network interface,
wherein, when executing the computer program, the processor performs:
receiving, via the network interface, a signaling which indicates an actual transmission position of a synchronous
signal block of at least one first type of cell from a network apparatus, 
wherein the terminal apparatus is located in a cell managed by the network device, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located, and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling; and
measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell,



wherein, the processor is further configured to receive a signaling from the network apparatus via the network
interface; and
acquire a bitmap from the signaling, and acquire, by the bitmap, the actual transmission position of the synchronous signal block of at least one first type of cell,
wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell;
wherein the bitmap comprises a plurality of bits, each bit corresponds to a candidate position of the synchronous signal block, and a value of each bit is used to indicate whether the synchronous signal block is actually transmitted at the corresponding candidate position; and
wherein each bit has a value of 1 or 0, wherein a value of 1 indicates that the synchronous signal block is transmitted
at its corresponding candidate position, and a value of 0 indicates no synchronous signal block is transmitted at the corresponding candidate position.

12. The terminal apparatus according to claim 11,
wherein, the processor is further configured to receive a synchronous relationship between the at least one first type of cell sent by the network apparatus and a cell managed by the network apparatus via the network interface;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus.

13. The terminal apparatus according to claim 12, wherein, the processor is further configured to, when there is the synchronous deviation between the first type of cell and the cell managed by the network apparatus, acquire, from the bitmap, the actual transmission position of the synchronous signal block of all the first type of cell.

14. The tem1inal apparatus according to claim 12, wherein, the processor is further configured to, when there is the synchronous deviation between the first type of cell and the cell managed by the network apparatus, acquire, the
synchronous deviation between the at least one first type of cell and the cell managed by the network apparatus; and acquire, the bitmap corresponding to each of the first type of cell, and acquire the actual transmission position of the synchronous signal block of each of the first type of cell based on the bitmap.

15. The terminal apparatus according to claim 12, 
wherein, the processor is further configured to, if there is the synchronous deviation between a first part of first type of cell in the at least one first type of cell and the cell managed by the network apparatus, and a second part of first type of
cell in the first type of cell is in the synchronous state with the cell managed by the network apparatus; wherein, the first part of first type of cell is different from the second part of first type of cell, and the first part of first type of cell and the second part of first type of cell form all of the first type of
cell;
then acquire the actual transmission position of the synchronous signal block of the first part of first type of
cell based on the bitmap of each first type of cell in the first part of first type of cell;
and, acquire, according to the bitmap of the second part the first type of cell, the actual transmission position of
the synchronous signal block of the second part of first type of cell.

16. The terminal apparatus according to claim 12,
wherein, the processor is further configured to acquire the synchronous deviation between each first type of cell in the at least one first type of cell and the cell managed by the network apparatus; and
acquire the bitmap corresponding to each of the first type of cell, and acquire the actual transmission position of the synchronous signal block of each of the first type of cell from the bitmap.


Regarding claim 1, Zhang’169 discloses a method for indicating a position of a synchronous signal block, applied to a network apparatus, comprising:
determining an actual transmission position of a synchronous signal block of at least one first type of cell; and
sending, by a signaling, the actual transmission position of the synchronous signal block of the at least one first type of cell to a terminal apparatus; 
wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus, and the first type of cell is a neighboring cell of the second type of cell, and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling (see Zhang’169, claim 1).
Regarding claim 2, Zhang’169 discloses wherein, the sending, by the signaling, the actual transmission position of the synchronous signal block of the at least one first type of cell to the terminal apparatus, comprises:
generating a bitmap based on the actual transmission position of the synchronous signal block of the at least one first type of cell, and sending the bitmap to the terminal apparatus by the signaling (see Zhang’169, claim 1).
Regarding claim 3, Zhang’169 discloses further comprising:
sending, to the terminal apparatus, a synchronous relationship between the at least one first type of cell and a cell managed by the network apparatus;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus (see Zhang’169, claim 2).
Regarding claim 4, Zhang’169 discloses wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell (see Zhang’169, claim 1).
Regarding claim 5, Zhang’169 discloses wherein the bitmap comprises a plurality of bits, each bit corresponds to a candidate position of the synchronous signal block, and a value of each bit is used to indicate whether the synchronous signal block 1s actually transmitted at the corresponding candidate position; and
wherein each bit has a value of 1 or 0, wherein a value of 1 indicates that the synchronous signal block is transmitted at its corresponding candidate position, and a value of O indicates no synchronous signal block is transmitted at the corresponding candidate position (see Zhang’169, claim 1).
Regarding claim 6, Zhang’169 discloses a method for indicating a position of a synchronous signal block, applied to a terminal apparatus, comprising:
receiving a signaling which indicates an actual transmission position of a synchronous signal block of at least one first type of cell from a network apparatus, wherein the terminal apparatus is located in a cell managed by the network apparatus, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located, and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling; and
measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell (see Zhang’169, claim 3).
Regarding claim 7, Zhang’169 discloses wherein, the receiving the signaling which indicates the actual transmission position of the synchronous signal block of the at least one first type of cell from the network apparatus, comprises:
receiving a signaling from the network apparatus; and 
acquiring a bitmap from the signaling, and acquiring, by the bitmap, the actual transmission position of the synchronous signal block of the at least one first type of cell (see Zhang’169, claim 3).
Regarding claim 8, Zhang’169 discloses further comprising:
receiving a synchronous relationship between the at least one first type of cell sent by the network apparatus and a cell managed by the network apparatus;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus (see Zhang’169, claim 4).
Regarding claim 9, Zhang’169 discloses wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell (see Zhang’169, claim 3).
Regarding claim 10, Zhang’169 discloses wherein the bitmap comprises a plurality of bits, each bit corresponds to a candidate position of the synchronous signal block, and a value of each bit is used to indicate whether the synchronous signal block is actually transmitted at the corresponding candidate position; and
wherein each bit has a value of 1 or 0, wherein a value of 1 indicates that the synchronous signal block is transmitted at its corresponding candidate position, and a value of 0 indicates no synchronous signal block is transmitted at the corresponding candidate position (see Zhang’169, claim 3).
Regarding claim 11, Zhang’169 discloses a network apparatus, comprising: a processor, a memory for storing a computer program executable on the processor, and a network interface,
wherein, when executing the computer program, the processor performs:
determining an actual transmission position of a synchronous signal block of at least one first type of cell; and
sending, via the network interface, the actual transmission position of the synchronous signal block of the at least one first type of cell to a terminal apparatus by a signaling; 
wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus, and the first type of cell is a neighboring cell of the second type of cell, and wherein the signaling is broadcast signaling or radio resource control (RRC)dedicated signaling (see Zhang’169, claim 5).
Regarding claim 12, Zhang’169 discloses wherein, the processor is further configured to generate a bitmap based on the actual transmission position of the synchronous signal block of the at least one first type of cell, and send the bitmap to the terminal apparatus by the signaling via the network interface (see Zhang’169, claim 5).
Regarding claim 13, Zhang’169 discloses wherein, the processor is further configured to send, to the terminal apparatus, a synchronous relationship between the at least one first type of cell and the cell managed by the network apparatus via the network interface;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus (see Zhang’169, claim 6).
Regarding claim 14, Zhang’169 discloses wherein, the processor is further configured to, when the at least one first type of cell is in a synchronous state with the cell managed by the network apparatus, generate the bitmap of the actual transmission position of the synchronous signal block comprising all the first type of cell based on the actual transmission position of the synchronous signal block of all the first type of cell; and send, by the signaling, the bitmap comprising the actual transmission position of the synchronous signal block of all the first type of cell to the terminal apparatus via the network interface (see Zhang’169, claim 7).
Regarding claim 15, Zhang’169 discloses wherein, the processor is further configured to, when there is a synchronous deviation between the first type of cell and the cell managed by the network apparatus, send, to the terminal apparatus, the synchronous deviation between the at least one first type of cell and the cell managed by the network apparatus via the network interface; generate the bitmap corresponding to each of the first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell; and send, by the signaling, the bitmap corresponding to each of the first type of cell to the terminal apparatus via the network interface (see Zhang’169, claim 8).
Regarding claim 16, Zhang’169 discloses wherein, the processor is further configured to, if there is a synchronous deviation between a first part of first type of cell in the at least one first type of cell and the cell managed by the network apparatus, and a second part of first type of cell in the first type of cell is in a synchronous state with the cell managed by the network apparatus; wherein, the first part of first type of cell is different from the second part of first type of cell, and the first part of first type of cell and the second part of first type of cell form all of the first type of cell;
then send, to the terminal apparatus, the synchronous deviation between the first part of first type of cell and the cell managed by the network apparatus via the network interface;
generate the bitmap corresponding to each of the first type of cell in the first part of first type of cell based on the actual transmission position of the synchronous signal block of the first part of first type of cell; and send, by the signaling, the bitmap corresponding to each of the first type of cell in the first type of cell to the terminal apparatus via the network interface;
and, generate, the bitmap comprising the actual transmission position of the synchronous signal block of the second part of first type of cell according to the actual transmission position of the synchronous signal block of the second part of first type of cell; and send, to the terminal apparatus, the bitmap comprising the actual transmission position of the synchronous signal block of the second part of the first type of cell by the signaling via the network interface (see Zhang’169, claim 9).
Regarding claim 17, Zhang’169 discloses wherein, the processor is further configured to send, to the terminal apparatus, a synchronous deviation between each of the first type of cell in the at least one first type of cell and the cell managed by the network apparatus via the network interface; and generate the bitmap corresponding to each of the first type of cell based on the actual transmission position of the synchronous signal block of the first type of cell;
and send, by the signaling, the bitmap corresponding to each of the first type of cell to the terminal apparatus via the network interface (see Zhang’169, claim 10).
Regarding claim 18, Zhang’169 discloses a terminal apparatus, comprising: a processor, a memory for storing a computer program executable on the processor, and a network interface,
wherein, when executing the computer program, the processor performs:
receiving, via the network interface, a signaling which indicates an actual transmission position of a synchronous signal block of at least one first type of cell from a network apparatus,
wherein the terminal apparatus is located in a cell managed by the network apparatus, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located, and
wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling; and measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell (see Zhang’169, claim 11).
Regarding claim 19, Zhang’169 discloses wherein, the processor is further configured to receive a signaling from the network apparatus via the network interface; and
acquire a bitmap from the signaling, and acquire, by the bitmap, the actual transmission position of the synchronous signal block of at least one first type of cell (see Zhang’169, claim 11).
Regarding claim 20, Zhang’169 discloses wherein, the processor is further configured to receive a synchronous relationship between the at least one first type of cell sent by the network apparatus and a cell managed by the network apparatus via the network interface;
wherein, the synchronous relationship comprises: a synchronous state between the first type of cell and the cell managed by the network apparatus; or, a synchronous deviation between the first type of cell and the cell managed by the network apparatus (see Zhang’169, claim 12).
Regarding claim 21, Zhang’169 discloses wherein, the processor is further configured to, when there is the synchronous deviation between the first type of cell and the cell managed by the network apparatus, acquire, from the bitmap, the actual transmission position of the synchronous signal block of all the first type of cell (see Zhang’169, claim 13).
Regarding claim 22, Zhang’169 discloses wherein, the processor is further configured to, when there is the synchronous deviation between the first type of cell and the cell managed by the network apparatus, acquire, the synchronous deviation between the at least one first type of cell and the cell managed by the network apparatus; and acquire, the bitmap corresponding to each of the first type of cell, and acquire the actual transmission position of the synchronous signal block of each of the first type of cell based on the bitmap (see Zhang’169, claim 14).
Regarding claim 23, Zhang’169 discloses wherein, the processor is further configured to, if there is the synchronous deviation between a first part of first type of cell in the at least one first type of cell and the cell managed by the network apparatus, and a second part of first type of cell in the first type of cell is in the synchronous state with the cell managed by the network apparatus; wherein, the first part of first type of cell is different from the second part of first type of cell, and the first part of first type of cell and the second part of first type of cell form all of the first type of cell;
then acquire the actual transmission position of the synchronous signal block of the first part of first type of cell based on the bitmap of each first type of cell in the first part of first type of cell;
and, acquire, according to the bitmap of the second part the first type of cell, the actual transmission position of the synchronous signal block of the second part of first type of cell (see Zhang’169, claim 15).
Regarding claim 24, Zhang’169 discloses wherein, the processor is further configured to acquire the synchronous deviation between each first type of cell in the at least one first type of cell and the cell managed by the network apparatus; and
acquire the bitmap corresponding to each of the first type of cell, and acquire the actual transmission position of the synchronous signal block of each of the first type of cell from the bitmap (see Zhang’169, claim 16).
Regarding claims 1-24, the difference between the instant application and Zhang’169 are minor and could be implied from the teachings of the claimed invention of the Zhang’169.
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the features of Zhang’169, into the invention of the instant application, in order to reduce the terminal measurement time and power consumption (see Zhang’169, col. 1, lines 43-47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al., US 2018/0324022 A1 (Sheng hereinafter), in view of Islam et al., US 2018/0376438 A1 (Islam hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Sheng discloses a method for indicating a position of a synchronous signal block (A "nominal" SS block is a SS block which may potentially be transmitted in the synchronization signaling (SS) block burst set by a node. The nominal SS block indicates the possible SS block time location, e.g., the position of the SS block in the time domain (FIG. 3 shows that the SS blocks are arranged in time domain positions); see Sheng, paragraph [0021]), applied to a network apparatus (The number and positions of the nominal SS blocks in a SS burst set can be predefined. So a wireless terminal operating in different frequency bands should have the knowledge of such nominal SS blocks, e.g., such knowledge of nominal SS blocks; see Sheng, paragraph [0021]), comprising:
determining an actual transmission position of a synchronous signal block of at least one first type of cell (the technology disclosed herein proposes various techniques for a radio access node to supply, and a wireless terminal to determine, the index of a beam carrying a synchronization signal block to be processed, e.g., for signal measurement; see Sheng, paragraph [0099]. Also see paragraph [0100], “for neighboring cell measurement, in order for the wireless terminal to know the SS block index/time index/beam index information and thereby perform measurement filtering”); and
sending, by a signaling, the actual transmission position of the synchronous signal block of the at least one first type of cell to a terminal apparatus (the beam utilization information, in the form of actual transmitted SS block position information, is provided by the radio access node to the wireless terminal as an index. In accordance with some existing mapping relationship between the index and the actually transmitted positions pattern, the wireless terminal knows where the actual transmitted SS block positions are; see Sheng, paragraph [0077]. Also see paragraph [0024], “herein provides techniques for identifying the synchronization signal block indices and/or beam indices of an access node, whereby the wireless terminal can correlate energy measurements on references signals to the actual beams to which the measurements relate, and thereby provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like”); … and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling (The mapping relationship can also be signaled by radio access node 22C to wireless terminal 26C through broadcast signaling, or dedicated RRC signaling. Such signaling may be either to provide the wireless terminal 26C with the mapping relationship, e.g., initial download, or to update the existing mapping relationship at the wireless terminal 26C; see Sheng, paragraph [0079]).
Regarding claim 6, Sheng discloses a method for indicating a position of a synchronous signal block (A "nominal" SS block is a SS block which may potentially be transmitted in the synchronization signaling (SS) block burst set by a node. The nominal SS block indicates the possible SS block time location, e.g., the position of the SS block in the time domain (FIG. 3 shows that the SS blocks are arranged in time domain positions); see Sheng, paragraph [0021]), applied to a terminal apparatus (The number and positions of the nominal SS blocks in a SS burst set can be predefined. So a wireless terminal operating in different frequency bands should have the knowledge of such nominal SS blocks, e.g., such knowledge of nominal SS blocks; see Sheng, paragraph [0021]), comprising:
receiving a signaling which indicates an actual transmission position of a synchronous signal block of at least one first type of cell from a network apparatus (the beam utilization information, in the form of actual transmitted SS block position information, is provided by the radio access node to the wireless terminal as an index. In accordance with some existing mapping relationship between the index and the actually transmitted positions pattern, the wireless terminal knows where the actual transmitted SS block positions are; see Sheng, paragraph [0077]. Also see paragraph [0024], “herein provides techniques for identifying the synchronization signal block indices and/or beam indices of an access node, whereby the wireless terminal can correlate energy measurements on references signals to the actual beams to which the measurements relate, and thereby provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like”), wherein the terminal apparatus is located in a cell managed by the network apparatus (FIG. 11 is a flowchart showing example, nonlimiting, representative acts or steps performed by a serving radio access node of the example embodiment and mode of FIG. 5E which receives an inter-node signal comprising beam utilization information from another node of the radio access network; see Sheng, paragraph [0038]), … and wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling (The mapping relationship can also be signaled by radio access node 22C to wireless terminal 26C through broadcast signaling, or dedicated RRC signaling. Such signaling may be either to provide the wireless terminal 26C with the mapping relationship, e.g., initial download, or to update the existing mapping relationship at the wireless terminal 26C; see Sheng, paragraph [0079]); 
Regarding claim 11, Sheng discloses a network apparatus (see Sheng, Fig. 5A element 26A), comprising: 
a processor (see Sheng, Fig. 5A element 40), a memory for storing a computer program executable on the processor (The program instruction memory 91 may comprise coded instructions which, when executed by the processor (s), perform acts including but not limited to those described Herein; see Sheng, paragraph [0135]), and a network interface (whether node or terminal, as comprising one or more processor(s) circuits 90, program instruction memory 91; other memory 92 (e.g., RAM, cache, etc.); input/output interfaces 93; peripheral interfaces 94; support circuits 95; and busses 96 for communication between the aforementioned units; see Sheng, paragraph [0134]),
wherein, when executing the computer program (Thus is understood that each of node processor 30 and terminal processor 40, for example, comprise memory in which non-transient instructions are stored for execution; see Sheng, paragraph [0135]), the processor performs:
determining an actual transmission position of a synchronous signal block of at least one first type of cell (the technology disclosed herein proposes various techniques for a radio access node to supply, and a wireless terminal to determine, the index of a beam carrying a synchronization signal block to be processed, e.g., for signal measurement; see Sheng, paragraph [0099]. Also see paragraph [0100], “for neighboring cell measurement, in order for the wireless terminal to know the SS block index/time index/beam index information and thereby perform measurement filtering”); and
sending, via the network interface, the actual transmission position of the synchronous signal block of the at least one first type of cell to a terminal apparatus by a signaling (the beam utilization information, in the form of actual transmitted SS block position information, is provided by the radio access node to the wireless terminal as an index. In accordance with some existing mapping relationship between the index and the actually transmitted positions pattern, the wireless terminal knows where the actual transmitted SS block positions are; see Sheng, paragraph [0077]. Also see paragraph [0024], “herein provides techniques for identifying the synchronization signal block indices and/or beam indices of an access node, whereby the wireless terminal can correlate energy measurements on references signals to the actual beams to which the measurements relate, and thereby provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like”); … and wherein the signaling is broadcast signaling or radio resource control (RRC)dedicated signaling (The mapping relationship can also be signaled by radio access node 22C to wireless terminal 26C through broadcast signaling, or dedicated RRC signaling. Such signaling may be either to provide the wireless terminal 26C with the mapping relationship, e.g., initial download, or to update the existing mapping relationship at the wireless terminal 26C; see Sheng, paragraph [0079]).
Regarding claim 18, Sheng discloses a terminal apparatus (see Sheng, Fig. 5A element 26A), comprising: a processor (see Sheng, Fig. 5A element 40), a memory for storing a computer program executable on the processor (The program instruction memory 91 may comprise coded instructions which, when executed by the processor (s), perform acts including but not limited to those described Herein; see Sheng, paragraph [0135]), and a network interface (whether node or terminal, as comprising one or more processor(s) circuits 90, program instruction memory 91; other memory 92 (e.g., RAM, cache, etc.); input/output interfaces 93; peripheral interfaces 94; support circuits 95; and busses 96 for communication between the aforementioned units; see Sheng, paragraph [0134]),
wherein, when executing the computer program (Thus is understood that each of node processor 30 and terminal processor 40, for example, comprise memory in which non-transient instructions are stored for execution; see Sheng, paragraph [0135]), the processor performs:
receiving, via the network interface, a signaling which indicates an actual transmission position of a synchronous signal block of at least one first type of cell from a network apparatus (the beam utilization information, in the form of actual transmitted SS block position information, is provided by the radio access node to the wireless terminal as an index. In accordance with some existing mapping relationship between the index and the actually transmitted positions pattern, the wireless terminal knows where the actual transmitted SS block positions are; see Sheng, paragraph [0077]. Also see paragraph [0024], “herein provides techniques for identifying the synchronization signal block indices and/or beam indices of an access node, whereby the wireless terminal can correlate energy measurements on references signals to the actual beams to which the measurements relate, and thereby provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like”),
wherein the terminal apparatus is located in a cell managed by the network apparatus (FIG. 11 is a flowchart showing example, nonlimiting, representative acts or steps performed by a serving radio access node of the example embodiment and mode of FIG. 5E which receives an inter-node signal comprising beam utilization information from another node of the radio access network; see Sheng, paragraph [0038]), … and
wherein the signaling is broadcast signaling or radio resource control (RRC) dedicated signaling (The mapping relationship can also be signaled by radio access node 22C to wireless terminal 26C through broadcast signaling, or dedicated RRC signaling. Such signaling may be either to provide the wireless terminal 26C with the mapping relationship, e.g., initial download, or to update the existing mapping relationship at the wireless terminal 26C; see Sheng, paragraph [0079]); 
Sheng does not explicitly disclose the following features.
Regarding claim 1, wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus, and the first type of cell is a neighboring cell of the second type of cell,
Regarding claim 6, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located, … and
measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell.
Regarding claim 11, wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus, and the first type of cell is a neighboring cell of the second type of cell,
Regarding claim 18, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located, … and measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell.
In the same field of endeavor (e.g., communication system) Islam discloses a method for determining neighbor cell synchronization signal block index that comprises the following features.
In the same field of endeavor (e.g., communication system) Islam discloses a method for determining neighbor cell synchronization signal block index that comprises the following features.
Regarding claim 1, wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus (The synchronization assistance information may indicate whether the UE 115 can use the SS block index from a serving cell SS block as the SS block index for an SS block from the neighbor cell (e.g., the synchronization assistance information may indicate whether the neighbor cell SS block index can be obtained from the serving cell). In some examples, the synchronization assistance information may indicate the distance between the neighbor cell and the serving cell. The UE 115 may use the distance information to determine whether SS block indices can be translated from the serving cell to the neighbor cell; see Islam, paragraph [0097]), and the first type of cell is a neighboring cell of the second type of cell (The synchronization assistance information may be used by the UE to determine the index for an SS block sent from the neighbor cell. If the neighbor cell is close to the serving cell, the synchronization assistance information may alert the UE that an SS block index from the serving cell can be used as the index for an SS block received by the neighbor cell.; see Islam, paragraph [0005]),
Regarding claim 6, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located (The synchronization assistance information may be used by the UE to determine the index for an SS block sent from the neighbor cell. If the neighbor cell is close to the serving cell, the synchronization assistance information may alert the UE that an SS block index from the serving cell can be used as the index for an SS block received by the neighbor cell.; see Islam, paragraph [0005]), … and
measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell (The method may include receiving a first SS block from a first cell, receiving, from a second cell, synchronization assistance information for the first cell, and determining a first index of the first SS block based on the synchronization assistance information, the first index identifying a location of the first SS block within a set of time or frequency resources; see Islam, paragraph [0010]).
Regarding claim 11, wherein the terminal apparatus is located within a range of a second type of cell managed by the network apparatus (The synchronization assistance information may indicate whether the UE 115 can use the SS block index from a serving cell SS block as the SS block index for an SS block from the neighbor cell (e.g., the synchronization assistance information may indicate whether the neighbor cell SS block index can be obtained from the serving cell). In some examples, the synchronization assistance information may indicate the distance between the neighbor cell and the serving cell. The UE 115 may use the distance information to determine whether SS block indices can be translated from the serving cell to the neighbor cell; see Islam, paragraph [0097]), and the first type of cell is a neighboring cell of the second type of cell (The synchronization assistance information may be used by the UE to determine the index for an SS block sent from the neighbor cell. If the neighbor cell is close to the serving cell, the synchronization assistance information may alert the UE that an SS block index from the serving cell can be used as the index for an SS block received by the neighbor cell.; see Islam, paragraph [0005]),
Regarding claim 18, and the first type of cell is a neighboring cell of the cell where the terminal apparatus is located (The synchronization assistance information may be used by the UE to determine the index for an SS block sent from the neighbor cell. If the neighbor cell is close to the serving cell, the synchronization assistance information may alert the UE that an SS block index from the serving cell can be used as the index for an SS block received by the neighbor cell.; see Islam, paragraph [0005]), … and measuring the synchronous signal block of the at least one first type of cell based on the actual transmission position of the synchronous signal block of the at least one first type of cell (The method may include receiving a first SS block from a first cell, receiving, from a second cell, synchronization assistance information for the first cell, and determining a first index of the first SS block based on the synchronization assistance information, the first index identifying a location of the first SS block within a set of time or frequency resources; see Islam, paragraph [0010]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Islam regarding determining neighbor cell synchronization signal block index into the method related to requesting, transmitting, and using synchronization signals in wireless communications of Sheng. The motivation to do so is to provide an improved system, methods, and/or apparatuses for cell synchronization at a user equipment (UE) (see Islam, paragraph [0005]).

Claims 2, 4, 7, 9, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al., US 2018/0324022 A1 (Sheng hereinafter), in view of Islam et al., US 2018/0376438 A1 (Islam hereinafter), as applied to the claims above and further in view of Nangia et al., US 2019/0053174 A1 (Nangia hereinafter).
Here is how the references teach the claims.
Regarding claim 2, 4, 7, 9, 12 and 19, Sheng and Islam disclose the method according to claim 1, the method according to claim 6, the network according to claim 11 and the terminal apparatus according to claim 18. 
Sheng further discloses the following features.
Regarding claim 2, wherein, the sending, by the signaling, the actual transmission position of the synchronous signal block of the at least one first type of cell to the terminal apparatus (the beam utilization information, in the form of actual transmitted SS block position information, is provided by the radio access node to the wireless terminal as an index. In accordance with some existing mapping relationship between the index and the actually transmitted positions pattern, the wireless terminal knows where the actual transmitted SS block positions are; see Sheng, paragraph [0077]. Also see paragraph [0024], “herein provides techniques for identifying the synchronization signal block indices and/or beam indices of an access node, whereby the wireless terminal can correlate energy measurements on references signals to the actual beams to which the measurements relate, and thereby provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like”), 
Regarding claim 4, wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell (The user equipment comprises receiving circuitry configured to receive bit map information indicating time domain positions, within a measurement window, of synchronization signal block(s) (SSB(s)) used for an intra and/or an inter-frequency measurement; see Sheng, paragraph [0025]. Also see paragraph [0059], “Namely, the wireless terminal may use the position(s) of the actual transmitted SS block(s), e.g., the time index of the actual transmitted SS block(s )) for detecting the SS block(s) within the SS burst set. Also, the wireless terminal may use the position(s) of the actual transmitted SS block(s) within the SS burst set for the measurement, e.g., the neighboring cell measurement”).
Regarding claim 7, wherein, the receiving the signaling which indicates the actual transmission position of the synchronous signal block of the at least one first type of cell from the network apparatus (the beam utilization information, in the form of actual transmitted SS block position information, is provided by the radio access node to the wireless terminal as an index. In accordance with some existing mapping relationship between the index and the actually transmitted positions pattern, the wireless terminal knows where the actual transmitted SS block positions are; see Sheng, paragraph [0077]. Also see paragraph [0024], “herein provides techniques for identifying the synchronization signal block indices and/or beam indices of an access node, whereby the wireless terminal can correlate energy measurements on references signals to the actual beams to which the measurements relate, and thereby provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like”), 
Regarding claim 9, wherein the bitmap is used to notify the actual transmission position of the synchronous signal block of the neighboring cell (The user equipment comprises receiving circuitry configured to receive bit map information indicating time domain positions, within a measurement window, of synchronization signal block(s) (SSB(s)) used for an intra and/or an inter-frequency measurement; see Sheng, paragraph [0025]. Also see paragraph [0059], “Namely, the wireless terminal may use the position(s) of the actual transmitted SS block(s), e.g., the time index of the actual transmitted SS block(s )) for detecting the SS block(s) within the SS burst set. Also, the wireless terminal may use the position(s) of the actual transmitted SS block(s) within the SS burst set for the measurement, e.g., the neighboring cell measurement”).
Regarding claim 12, wherein, the processor is further configured to generate a bitmap based on the actual transmission position of the synchronous signal block of the at least one first type of cell (the beam utilization information, in the form of actual transmitted SS block position information, is provided by the radio access node to the wireless terminal as an index. In accordance with some existing mapping relationship between the index and the actually transmitted positions pattern, the wireless terminal knows where the actual transmitted SS block positions are; see Sheng, paragraph [0077]. Also see paragraph [0024], “herein provides techniques for identifying the synchronization signal block indices and/or beam indices of an access node, whereby the wireless terminal can correlate energy measurements on references signals to the actual beams to which the measurements relate, and thereby provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like”), 
Regarding claim 19, wherein, the processor is further configured to receive a signaling from the network apparatus via the network interface (the beam utilization information, in the form of actual transmitted SS block position information, is provided by the radio access node to the wireless terminal as an index. In accordance with some existing mapping relationship between the index and the actually transmitted positions pattern, the wireless terminal knows where the actual transmitted SS block positions are; see Sheng, paragraph [0077]. Also see paragraph [0024], “herein provides techniques for identifying the synchronization signal block indices and/or beam indices of an access node, whereby the wireless terminal can correlate energy measurements on references signals to the actual beams to which the measurements relate, and thereby provide improved assessment of signal strength for making determinations of cell selection, cell re-selection, and/or handover and the like”); 
Sheng and Islam do not explicitly disclose the following features.
Regarding claim 2, comprises:
generating a bitmap based on the actual transmission position of the synchronous signal block of the at least one first type of cell, and sending the bitmap to the terminal apparatus by the signaling.
Regarding claim 7, comprises:
receiving a signaling from the network apparatus; and 
acquiring a bitmap from the signaling, and acquiring, by the bitmap, the actual transmission position of the synchronous signal block of the at least one first type of cell.
Regarding claim 12, and send the bitmap to the terminal apparatus by the signaling via the network interface.
Regarding claim 19, and acquire a bitmap from the signaling, and acquire, by the bitmap, the actual transmission position of the synchronous signal block of at least one first type of cell.
In the same field of endeavor (e.g., communication system) Nangia discloses a method for determining position of synchronization signal blocks that comprises the following features.
Regarding claim 2, comprises:
generating a bitmap based on the actual transmission position of the synchronous signal block of the at least one first type of cell, and sending the bitmap to the terminal apparatus by the signaling (In one or more implementations, the at least one transceiver of the system transmits a bitmap, wherein each respective bit in the bitmap corresponds to a respective set of consecutive synchronization signal slots of the one or more sets of consecutive synchronization signal slots, and each respective bit in the bitmap indicates the presence of at least one synchronization signal block in the respective set of consecutive synchronization signal slots; see Nangia, paragraph [0088]).
Regarding claim 7, comprises:
receiving a signaling from the network apparatus; and 
acquiring a bitmap from the signaling, and acquiring, by the bitmap, the actual transmission position of the synchronous signal block of the at least one first type of cell (In one or more implementations, the at least one transceiver of the system transmits a bitmap, wherein each respective bit in the bitmap corresponds to a respective set of consecutive synchronization signal slots of the one or more sets of consecutive synchronization signal slots, and each respective bit in the bitmap indicates the presence of at least one synchronization signal block in the respective set of consecutive synchronization signal slots; see Nangia, paragraph [0088]).
Regarding claim 12, and send the bitmap to the terminal apparatus by the signaling via the network interface (In one or more implementations, the at least one transceiver of the system transmits a bitmap, wherein each respective bit in the bitmap corresponds to a respective set of consecutive synchronization signal slots of the one or more sets of consecutive synchronization signal slots, and each respective bit in the bitmap indicates the presence of at least one synchronization signal block in the respective set of consecutive synchronization signal slots; see Nangia, paragraph [0088]).
Regarding claim 19, and acquire a bitmap from the signaling, and acquire, by the bitmap, the actual transmission position of the synchronous signal block of at least one first type of cell (In one or more implementations, the at least one transceiver of the system transmits a bitmap, wherein each respective bit in the bitmap corresponds to a respective set of consecutive synchronization signal slots of the one or more sets of consecutive synchronization signal slots, and each respective bit in the bitmap indicates the presence of at least one synchronization signal block in the respective set of consecutive synchronization signal slots; see Nangia, paragraph [0088]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Nangia regarding determining position of synchronization signal blocks into the method related to determining possible value for a synchronization signal block index of Sheng and Islam. The motivation to do so is to provide an improved system of indicating synchronization signals that are transmitted in a multi-beam wireless network (see Nangia, paragraph [0003]).

Allowable Subject Matter
Claims 3, 5, 8, 10, 13-17 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Lee et al., US 2018/0302819 A1: discloses a method for performing cell measurement on at least one synchronization signal (SS) block received from at least one neighboring cell where UE receives an indicator of maximum number of SS blocks in an SS burst from the serving cell. The UE use the maximum number of SS blocks within the SS burst set to appropriately size its measurement window (e.g., a window for performing cell measurements) when the serving cell and the neighboring cell for the UE are synchronized, and determine the locations of SS blocks transmitted by the neighboring cell relative to a frame boundary (see Lee, abstract and paragraphs [0099] - [0100]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/04/2022